Per Curiam:
The order appealed from is modified by requiring the complaint to be made more definite and certain as stated in paragraphs 1, 2 and 3 of the demand set forrh in the affidavit of the defendant’s attorney. As so modified the order is affirmed, with ten dollars costs and disbursements to the appellant. Present—Ingraham, P. J., Clarke, Dowling and Hotchkiss, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.